DETAILED ACTION
This office action is in response in response to amendments filed on 11/29/2021.
Claims 1, 3-6, 8, 10-13, 15-16, 18-20, 22-24, 26-28, and 30 are pending of claims  1, 8, 15 and 23 are independent claims, and claims 2,7,9,14, 17, 21, 25, 29, 31-34 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or 
nonobviousness.

Claims 1, 3-6, 8, 10-13, 16, 18-20, 22-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170134146 to Chae (hereinafter “Chae”) in view of US. Pu. 20170086216 to Patil (hereinafter “Patil”).

Regarding claim 1: Chae discloses a device to device (D2D) communication method, comprising: receiving, by a user equipment (UE), resource pool configuration information comprising information for determining a plurality of frequency domain  (Chae, see paragraph [0085], if multiple resource pools in a cell (or resource pools of multiple cells) are configured or scheduled, a frequency resource region for each user resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific user signal, for example, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other resource pools may be configured using a predetermined offset, for example, FIG. 11(c) illustrates configuration of multiple discontinuous user resource pools in the frequency domain).

However, Chae does not explicitly teach wherein the plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain, wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the single resource pool, wherein the frequency domain resource offset indicator .  However, Patil in the same or similar field of endeavor teaches wherein the plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain (Patil, see paragraph [0055], to configure a resource pool,  before transmitting data, a UE may need to broadcast the SA transmissions in its resource pool, and the SA transmissions may be used by other UEs to learn about the data being transmitted, where the SA may include information such as the time and frequency location of transmissions, modulation and coding schemes, and other transmission information), wherein the frequency domain resource location Patil,   see paragraph[0057],  the frequency domain at allocation stage is already divided and the time location to be allocated is already allocated to the UEs, and the scheduling information contains, time and frequency information of the allocated resources, and this information that  is already allocated as the timing of the data transmissions is defined in T-RPT, (see FIG. 5), where the horizontal axis is time, t, and the vertical axis is frequency, f, two communicating UEs, for example, UE1 and UE2 transmit SA transmissions in the SA resource pool and then transmit data transmissions in the data resource pool according to the T-RPT pattern), wherein the frequency domain resource offset indicator comprises a start location of a first frequency domain resource of the plurality of frequency domain resources in the single resource pool in the frequency domain, and wherein the frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources comprises a frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information ( Patil,  see paragraph [0073], during allocation stage, the start and end of frequency block is known, and the time information together with frequency information is allocated to a UE determined, and the data transmission time is selected based on period and non-periodic based transmission: for periodic transmission, determining the energy of resource pools, and then the ranking, for a data transmission, time-frequency resources based on the determined energy, and the selecting based on the ranked data transmission time-frequency resources occurs  when the UE has a periodic message to send, i.e.,  the selecting that is based on the ranked data transmission time-frequency resources only occurs when a UE has a periodic message to send, and otherwise the UE (UE1, UE2) randomly selects the data transmission time-frequency resources (e.g., a subframe ) when the UE does not have a periodic message to send), determining, by the UE and based on the frequency domain resource offset indicator and the frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information, the plurality of frequency domain resources that are available for receiving the SA information (Patil,  see paragraph [0056], at an allocation stage, a UE uses time and location resource, where the time information of the resources used for data transmissions, the SA transmissions may contain a field called T-RPT (i.e., time domain resource pattern of transmission),for example, T-RPT is a number that may be mapped to a bitmap indicating the time occurrence of all time resources used for data transmission) the plurality of frequency domain resources that are available for receiving the SA information; and detecting, by the UE and from the determined plurality of frequency domain resources that are available for receiving the SA information, a frequency domain resource in which the SA information is located (Patil,  see paragraphs [ 0055],  each UE has allocated resources and this allocated resource may be in the same or different frequency domain resource as other UEs,  the SA transmissions may include information such as the time and frequency location of transmissions, and other related  transmission information, and see paragraph [0056], the time information of the resources used for data transmissions, the SA transmissions may contain a field called T-RPT (i.e., time domain resource pattern of transmission), for example, T-RPT is a number that may be mapped to a bitmap indicating the time occurrence of all time resources used for data transmission, and using the T-RPT, the receiving UEs may learn the timing of the associated data transmissions).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Patil into Chae’s system/method because it would allow LBT/LBS design.  Such design would have been achieve reduction of interference to achieve location based grouping as disclosed in (Park; [0079]).

Regarding claim 3: Chae discloses the method according to claim 1, wherein the frequency domain resource offset indicator uses a physical resource block or a sub-band as a unit (Chae, see paragraph [0085], a frequency resource region for each user resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific user signal).  

Regarding claim 4: Chae discloses the method according to claim 1, wherein a reference location of the frequency domain resource offset indicator is a start location of a system bandwidth or an end location of the system bandwidth (Chae, see paragraph [0085], FIGS. 11(c) and 11(d), if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled).  

Regarding claim 5: Chae discloses the method according to claim 1, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time- frequency resources uses a physical resource block or a sub-band as a unit. ( Chae, see paragraph [0085], FIG. 11(c) , a predetermined offset for the resource pools may be signaled, and the offset may be expressed as units of an RB or as a multiple of a unit size of a specific signal).  

Regarding claim 6: Chae discloses the method according to claim 1, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time- frequency resources is preconfigured, configured by a base station, or determined based on a system bandwidth (Chae, see paragraph [0085], FIG. 11(c) configuration of multiple discontinuous  resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous  resource pools in the frequency domain that can allocated to a user). 

Regarding claim 8: Chae discloses a user equipment (UE), comprising: a transceiver configured to receive resource pool configuration information comprising information for determining a plurality of frequency domain resources in a single resource pool, wherein the plurality of frequency domain resources Chae, see paragraph [0085], if multiple resource pools in a cell (or resource pools of multiple cells) are configured or scheduled, and  a single resource pool serves multiple UEs in a cell with frequency domain, where within the cell resource pool for each UE is allocated as a  frequency region of location; a frequency resource region or location for each user resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific user signal, for example, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other resource pools may be configured using a predetermined offset, for example, FIG. 11(c) illustrates configuration of multiple discontinuous user resource pools in the frequency domain, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain, wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the single resource pool, (Chae, see paragraph [0086],  in the frequency domain,  a single  resource pools with plurality of frequency blocks is configured in the time domain with a predetermined offset may be signaled along with time resource information of a specific resource pool to signal the multiple resource pools).

However, Chae does not explicitly teach wherein the frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources comprises a frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information; at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to determine, based on the frequency domain resource offset indicator and the frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information, the plurality of frequency domain resources that are available for receiving the SA information, and wherein the transceiver is further configured to detect, from the determined plurality of frequency domain resources that are available for receiving the SA information, a frequency domain resource in which the SA information is located.  However, Patil in the same or similar field of endeavor teaches wherein the frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources comprises a frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information (Patil, see paragraph [0055], to configure a resource pool,  before transmitting data, a UE may need to broadcast using an antenna  the SA transmissions in its resource pool, and the SA transmissions may be used by other UEs to learn about the data being transmitted, where the SA may include information such as the time and frequency location of transmissions, modulation and coding schemes, and other transmission information wherein the plurality of time-frequency resources are periodic in a frequency domain (Patil,  see paragraph [0073], for periodic transmission, determining the energy of resource pools, and then the ranking, for a data transmission, time-frequency resources based on the determined energy, and the selecting based on the ranked data transmission time-frequency resources occurs  when the UE has a periodic message to send, i.e.,  the selecting that is based on the ranked data transmission time-frequency resources only occurs when a UE has a periodic message to send, and otherwise the UE (UE1, UE2) randomly selects the data transmission time-frequency resources (e.g., a subframe ) when the UE does not have a periodic message to send, at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to determine, based on the frequency domain resource offset indicator and the frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information, the plurality of frequency domain resources that are available for receiving the SA information (Patil,  see paragraphs [ 0055], frequency domain allocated for a UE contains allocation information, and  the SA transmissions may include information such as the time and frequency location of transmissions, and other transmission information, and  see paragraph [0056], the time information of the resources used for data transmissions, the SA transmissions may contain a field called T-RPT (i.e., time domain resource pattern of transmission),for example, T-RPT is a number that may be mapped to a bitmap indicating the time occurrence of all time resources used for data transmission, and using the T-RPT, the receiving UEs may learn the timing of the associated data transmissions); at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to determine, based on the resource pool configuration information, the plurality of time-frequency resources that are available for receiving the SA information , and wherein the transceiver is further configured to detect, from the plurality of time- frequency resources that are available for receiving the SA information,  a time-frequency resource in which the SA information is located ( Patil,  see paragraph [0077], FIG. 6, the SA help determine the available resources, UE1 transmits the SA transmission  in the first SA period  and transmits data in both the first SA period and second SA period. UE2 starts transmission in the second SA period, and if UE2 can decode the SA from UE1, UE2 should avoid choosing the second subframe and the third subframe in the second SA period that has been occupied by UE1, and as illustrated FIG. 6, UE2 selects the first subframe and the fourth subframe in the second SA period). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Patil into Chae’s system/method because it would allow LBT/LBS design.  Such design would have been achieve (Park; [0079]).

Regarding claim 10: Chae discloses the  user equipment according to claim 8, wherein the frequency domain resource offset indicator uses a physical resource block or a sub-band as a unit(Chae, see paragraph [0085], an offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  

Regarding claim 11: Chae discloses the  user equipment according to claim 8, wherein a reference location of the frequency domain resource offset indicator is a start location of a system bandwidth or an end location of the system bandwidth(Chae, see paragraph [0085], if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other D2D resource pools may be configured using a predetermined offset see FIGS. 11(c) and 11(d)).  

Regarding claim 12: Chae discloses the  user equipment according to claim 8, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time-frequency resources uses a physical resource block or a sub-band as a unit ( Chae, see paragraph [0085], FIG. 11(c) illustrates configuration of multiple discontinuous D2D resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous D2D resource pools in the frequency domain,  if multiple D2D resource pools in a cell (or D2D resource pools of multiple cells) are configured, a frequency resource region for each D2D resource pool may be separately signaled, in this case, a predetermined offset for the other resource pools may be signaled, and the offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  

Regarding claim 13: Chae discloses the  user equipment according to claim 8, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time-frequency resources is preconfigured, configured by a base station, or determined based on a system bandwidth (Chae, see paragraph see paragraph[0085], if multiple D2D resource pools in a cell (or D2D resource pools of multiple cells) are configured, a frequency resource region for each D2D resource pool may be separately signaled, in this case, in order to reduce signaling overhead, only one piece of frequency resource information about a D2D resource pool may be signaled and a predetermined offset for the other resource pools may be signaled, the offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other D2D resource pools may be configured using a predetermined offset, FIG. 11(c) illustrates  configuration of multiple discontinuous D2D resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous D2D resource pools in the frequency domain). 


Regarding claim 16: Chae discloses the method according to claim 15, wherein the sending the resource pool configuration information comprises: broadcasting a system message, wherein the system message carries the resource pool configuration information; sending radio resource control (RRC) signaling, wherein the RRC signaling carries the resource pool configuration information; or sending common control signaling, wherein the common control signaling carries the resource pool configuration information ( Chae, see paragraph [0061], a resource pool may be signaled by one of RRC, an SIB, and a (UE-specific or UE-common) PDCCH/EPDCCH). 

Regarding claim 18: Chae discloses the  method according to claim 15, wherein the frequency domain resource offset indicator uses a physical resource block or a sub-band as a unit (Chae, see paragraph [0085], an offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  .  

Regarding claim 19: Chae discloses the  method according to claim 15, wherein a reference location of the frequency domain resource offset indicator is a start location of a system bandwidth or an end location of a system bandwidth (Chae, see paragraph [0085], FIG. 11(c) illustrates configuration of multiple discontinuous D2D resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous D2D resource pools in the frequency domain,  if multiple D2D resource pools in a cell (or D2D resource pools of multiple cells) are configured, a frequency resource region for each D2D resource pool may be separately signaled, in this case, in order to reduce signaling overhead, only one piece of frequency resource information about a D2D resource pool may be signaled and a predetermined offset for the other resource pools may be signaled, and the offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  

Regarding claim 20: Chae discloses the method according to claim 15, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time- frequency resources uses a physical resource block or a sub-band as a unit (Chae, see paragraph [0085], an offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  .  
  
Regarding claim 22: Chae discloses the  method according to claim 15, wherein the D2D resource is a scheduling assignment (SA) resource or a service data resource (Chae, see paragraph [0061],  scheduling of  a resource pool may be signaled by one of RRC, an SIB, and a (UE-specific or UE-common) PDCCH/EPDCCH, and a set of resource pools may be pre-signaled through RRC and a D2D resource pool to be applied in a specific subframe or a specific radio frame or for a predetermined period (e.g. 40 ms) may be signaled through the (E)PDCCH).  

Regarding claim 23: Chae discloses a base station, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at  (Chae, see paragraph [0085], if multiple resource pools in a cell (or resource pools of multiple cells) are configured or scheduled, a frequency resource region for each user resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific user signal, for example, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other resource pools may be configured using a predetermined offset, for example, FIG. 11(c) illustrates configuration of multiple discontinuous user resource pools in the frequency domain).

However, Chae does not explicitly teach wherein the plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the Patil,  see paragraph [0056], at an allocation stage, a UE uses a frequency domain identified by a time and a location, where the time information of the resources used for data transmissions, the SA transmissions may contain a field called T-RPT (i.e., time domain resource pattern of transmission),for example, T-RPT is a number that may be mapped to a bitmap indicating the time occurrence of all time resources used for data transmission; and a transmitter configured to send the resource pool configuration information (Patil,  see paragraph [0073], during allocation stage, the start and end of frequency block is known, and the time information together with frequency information is allocated to a UE determined, and the data transmission time is selected based on period and non-periodic based transmission: for periodic transmission, determining the energy of resource pools, and then the ranking, for a data transmission, time-frequency resources based on the determined energy, and the selecting based on the ranked data transmission time-frequency resources occurs  when the UE has a periodic message to send, i.e.,  the selecting that is based on the ranked data transmission time-frequency resources only occurs when a UE has a periodic message to send, and otherwise the UE (UE1, UE2) randomly selects the data transmission time-frequency resources (e.g., a subframe ) when the UE does not have a periodic message to send.  
 
Regarding claim 24: Chae the base station according to claim 23, wherein the transmitter is configured to: broadcast a system message, wherein the system message carries the resource pool configuration information; send RRC signaling, wherein the RRC signaling carries the resource pool configuration information; or send common control signaling, wherein the common control signaling carries the resource pool configuration information ( Chae, see paragraph [0061], a resource pool may be signaled by one of RRC, an SIB, and a (UE-specific or UE-common) PDCCH/EPDCCH). 

Regarding claim 26: Chae discloses the  base station according to claim 23, wherein the frequency domain resource offset indicator uses a physical resource block or a sub-band as a unit(Chae, see paragraph [0085], an offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).   

Regarding claim 27: Chae discloses the  base station according to claim 23, wherein a reference location of the frequency domain resource offset indicator is a start location of a system bandwidth or an end location of a system bandwidth (Chae, see paragraph see paragraph[0085], if multiple D2D resource pools in a cell (or D2D resource pools of multiple cells) are configured, a frequency resource region for each D2D resource pool may be separately signaled, in this case, in order to reduce signaling overhead, only one piece of frequency resource information about a D2D resource pool may be signaled and a predetermined offset for the other resource pools may be signaled, the offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other D2D resource pools may be configured using a predetermined offset, FIG. 11(c) illustrates  configuration of multiple discontinuous D2D resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous D2D resource pools in the frequency domain ).  

Regarding claim 28: Chae discloses the  base station according to claim 23, wherein the frequency domain spacing between the two consecutive time frequency resources of the plurality of time-frequency resources uses a physical resource block or a sub- band as a unit (Chae, see paragraph [0085], FIG. 11(c) illustrates configuration of multiple discontinuous D2D resource pools in the frequency domain and FIG. 11(d) illustrates configuration of multiple continuous D2D resource pools in the frequency domain,  if multiple D2D resource pools in a cell (or D2D resource pools of multiple cells) are configured, a frequency resource region for each D2D resource pool may be separately signaled, in this case, in order to reduce signaling overhead, only one piece of frequency resource information about a D2D resource pool may be signaled and a predetermined offset for the other resource pools may be signaled, and the offset may be expressed as units of an RB or as a multiple of a unit size of a specific D2D signal).  

Regarding claim 30: Chae discloses the base station according to claim 23, wherein the frequency domain spacing between the two consecutive time-frequency resources of the plurality of time- frequency resources is preconfigured, configured by the base station,  determined based on a system bandwidth. (Chae, see paragraph [0085], if multiple resource pools in a cell (or resource pools of multiple cells indicating the system resource as bandwidth) are configured or scheduled, a frequency resource region for each user resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific user signal).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170134146 to Chae (hereinafter “Chae”) in view of US. Pu. 20170367059 to Park (hereinafter “Park”).

Regarding claim 15: Chae discloses a device to device (D2D) communication method, comprising: determining resource pool configuration information comprising information for determining a plurality of frequency domain resources in a single resource pool, wherein the plurality of frequency domain resources Chae, see paragraph [0085], if multiple D2D resource in a single frequency pool s in a cell (or D2D resource pools of multiple cells) are configured or scheduled, a frequency resource region for each D2D resource pool may be separately signaled, a predetermined offset for the other resource pools may be signaled that is expressed as units of an RB or as a multiple of a unit size of a specific D2D signal, for example, see FIG. 11, when resource regions are discontinuously configured in the frequency domain, if multiple resource pools are configured in a cell in the frequency domain, only start and end RBs of each resource region in a resource pool may be signaled and the other D2D resource pools may be configured using a predetermined offset, for example, FIG. 11(c) illustrates configuration of multiple discontinuous D2D resource pools in the frequency domain); 

However, Chae does not explicitly teach wherein the plurality of frequency domain resources are periodic in a frequency domain, wherein the resource pool configuration information comprises frequency domain resource location information, wherein the frequency domain resource location information comprises information for determining locations of the plurality of frequency domain resources in the frequency domain, Park,  see paragraph[0229], the UE determines whether a resource from the resource pool is available by examining the resource indication value (RIV),  the D2D data resource allocation ( RA) field can indicate a start point (i.e., start resource block index) of a resource block for D2D data transmission and the length of an allocated resource block using a resource indication value (RIV)), wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain Park,  see paragraphs [ [0069]-0071],  3GPP LTE/LTE-A supports both FDD (Frequency Division Duplex) and TDD (Time Division Duplex), a radio frame includes 10 subframes each of which includes 2 slots in the time domain, a time for transmitting a subframe is defined as a transmission time interval (TTI), for example, each subframe has a length of 1 ms and each slot has a length of 0.5 ms, and a slot includes a plurality of OFDM symbols in the time domain and includes a plurality of resource blocks (RBs) in the frequency domain, and since downlink uses OFDM in 3GPP LTE, an OFDM symbol represents a symbol period, the OFDM symbol may be called an SC-FDMA symbol or symbol period, an RB as a resource allocation unit may include a plurality of consecutive subcarriers in one slot), and wherein the frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources comprises a frequency domain spacing between two consecutive physical resource blocks that are available for transmitting the SA information; and sending the resource pool configuration information (Park, see paragraph [0163-0165],  an eNB sets a resource pool required for D2D direct communication, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool, the eNB uses PDCCH to schedule these resources, i.e.,   the control information and the D2D data transmission resources from the pool, and  set them to the  UE that is transmitting D2D signal, this UE transmits the control information and the D2D data by using the allocated resource). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Patil into Chae’s system/method because it would allow LBT/LBS design.  Such design would have been achieve reduction of interference to achieve location based grouping as disclosed in (Park; [0079]).

Response to Arguments

Applicant's arguments filed 11/29/2021have been fully considered but they are not persuasive. See below:
 
Applicant has amended independent claim 1 to recite (emphasis added): receiving, by a user equipment (UE), resource pool configuration information comprising information for determining a plurality of frequency domain resources in a single resource pool, ..., wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the single resource pool, 

Examiner respectfully informed applicant the primary reference, Chae in paragraph 0085, discloses an arrangement of a frequency resource region, where a region is a single area the frequency pools are found and a region only serves a set of UEs that 

Applicant argues that wherein the frequency domain resource offset indicator comprises a start location of a first frequency domain resource of the plurality of frequency domain resources in the single resource pool in the frequency domain, ...; determining, by the UE and based on the frequency domain resource offset indicator and the frequency domain spacing between two consecutive physical resource blocks that are available for receiving the SA information, the plurality of frequency domain resources that are available for receiving the SA information and detecting, by the UE and from the determined plurality of frequency domain resources that are available for receiving the SA information, a frequency domain resource in which the SA information is located. 
 



Applicant argues that the Office Action fails to consider the entirety of and appears to misconstrue the claim element reciting "wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the single resource pool" 

Examiner respectfully disagrees with applicant and examiner respectfully elaborates, first, a frequency is divided into frequency domain and time domain where the frequency domain are  from upper-level to subframe level, and time domain are from slot down to symbol level and beyond. When we say frequency domain offset that is RB level where the start and the end of and RB is defined by the primary reference Chae in paragraph 0085, and regarding spacing, Patil, 


Applicant respectfully submits that Chae and Patil, alone or in combination, are silent with respect to, and have not been shown to teach or suggest, at least the aforementioned feature of "wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources in the resource pool," as recited in amended claim 1. (Emphasis added). 

Examiner respectfully disagrees  with applicant because as disclosed by the reference prior art, Chae, in paragraph 0085 and in FIG. 11(c), claimed resource pool region is disclosed as contained frequency domain with a start and an end and the spacing between frequency domains may be configured as discontinuous offset, and Examiner notes that the word spacing used connotes an offset or discontinuous space but not its special meaning as well known in the art because spacing applies itself in time domain and not in frequency domain(see above the definition of the two words).

 
Applicant argues that in rejecting previously presented claim 1, the Action asserted that: Regarding claim 1: Chae discloses a device to device (D2D) communication method, comprising: ..., wherein the frequency domain resource location information comprises a frequency domain resource offset indicator and a frequency domain spacing between two consecutive frequency domain resources of the plurality of frequency domain resources (Chae, see paragraph [0083], FIG. 1], in case two consecutive resource pools are multiplexed in the frequency domain and frequency resource regions divided in each resource pool have the same frequency spacing), Office Action, p. 3 (emphasis added). 

Examiner respectfully disagrees with applicant, what applicant disclosed or described above has nothing to do with frequency, it is called interleaving of two items by a space or any other pattern to separate them during multiplexing, and this is well known process in the art. Separate two consecutive frequency domain during multiplexed using a predetermined space or pattern that is in place between the two, this interleaving used may be a space or any other pattern.


Applicant argues that the Office Action appears to map the "two consecutive resource pools" in para. [0083] of Chae to the "two consecutive frequency domain resources ... in the single resource pool" recited in amended claim 1. (Emphasis added). Applicant respectfully submits that the two consecutive resource pools in para. [0083] of Chae are not in one resource pool. Consequently, the two 

Examiner respectfully indicates that all frequencies are in the same pool, or big frequency domain as single resource pool is divided into start and end(see Chae in paragraph 0085), and two or more  frequency domains, may serve two or more UEs  in a single resource pool or two different pools because a UE is  already allocated a resource from the frequency domain and the allocated resource is in time domain of the frequency domain, and this allocated resource to a UE is broadcast by the UE that is owner of the resource to all the UEs that is it considers should be receiving the information, see Patil, the secondary reference in paragraph 0055-0057. It known the concept resource pool contains multiple resource frequency domain, and frequency domain contain time domain, and allocation is in time domain.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                          
                                                          /AYAZ R SHEIKH/                                                          Supervisory Patent Examiner, Art Unit 2476